PER CURIAM.
Upon a former appeal in this case, we decided (242 Fed. 267, —■ C. C. A.-) the patent was not infringed, and we reversed the interlocutory decree which had been entered below. While that appeal was pending in (Ms court, the accounting below proceeded to a final decree in favor of plaintiff for the profits which the master had found, and this appeal was taken from that final decree. Upon these facts, it is obvious that the decree below must be reversed, and the record remanded, with instructions to dismiss the bill. Questions of costs are presented, and there is a motion to strike out the printed record. This is denied; but the proceedings were irregular, and much of the record and briefs pertains to complaints against proceeding with the accounting while the interlocutory appeal was pending. This procedure was within the discretion of the court .below, and is not the basis of any valid complaint. The costs in this court will be divided. The court below will determino the costs of that court, or apportion them among the parties defending, as to that court may seem proper.